DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 12/2/2019 has been acknowledged.
Status of Application
Claims 1-20 are pending. Claims 1, 14, and 18 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 101-Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 10,524,407. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets contain “sense a first distance from one of the first or second rear ground engaging traction elements to a first crop row of a plurality of crop rows, wherein each crop row comprises a plurality of plants disposed in a row and is spaced apart from an adjacent crop row by a gap therebetween; and sense a second distance from one of the first or second rear ground engaging traction elements to a second one of the crop rows; and a steering control system configured to: generate, based on the first and second distances, a rear steering control signal to control the rear steering actuator to steer the first and second rear ground engaging traction elements to maintain each of the first and second rear ground engaging traction elements in a gap between crop rows.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 and 14-20 are rejected under 35 USC 103 as being unpatentable over Phan et al. (United States Patent Publication 2016/0174454) in view of Scott et al. (United States Patent Publication 2005/0252190).
With respect to Claim 1: While Phan discloses “An agricultural mobile machine” [Phan, ¶ 0031 and Figure 1]; 
“comprising: a frame” [Phan, ¶ 0031 and Figure 1]; 

“a front steering actuator controllable to steer the first and second front ground engaging traction elements” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“first and second rear ground engaging traction elements movably connected to the frame” [Phan, ¶ 0031 and Figure 1]; 
 “one or more sensors configured to: sense a first distance from one of the first or second rear ground engaging traction elements to a first crop row of a plurality of crop rows” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“wherein each crop row comprises a plurality of plants disposed in a row and is spaced apart from an adjacent crop row by a gap therebetween” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“and sense a second distance from one of the first or second rear ground engaging traction elements to a second one of the crop rows” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“and a steering control system configured to: generate, based on the first and second distances, a steering control signal to control the steering actuator to steer the first and second front ground engaging traction elements to maintain each of the first and second front ground engaging traction elements in a gap between crop rows” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8];

Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches  “a rear steering actuator controllable to steer the first and second rear ground engaging traction elements independently of the first and second front ground engaging traction elements” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120];
“and a steering control system configured to: generate, based on the first and second distances, a steering control signal to control the rear steering actuator to steer the first and second rear ground engaging traction elements to maintain each of the first and second rear ground engaging traction elements in a gap between crop rows” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-0022]. Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the 
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 2: Phan discloses “The agricultural mobile machine of claim 1, wherein the frame is configured to span over multiple crop rows” [Phan, ¶ 0030-0031 and Figure 1].
With respect to Claim 3: Phan discloses “The agricultural mobile machine of claim 2, wherein the frame supports a spraying system comprising spray nozzles configured to apply a spray of a substance to the crop rows as the agricultural mobile machine traverses the crop rows during a spraying operation” [Phan, Abstract, ¶ 0030, 0034-0035, and Figure 1].
Claim 4: While Phan discloses “The agricultural mobile machine of claim 1, and further comprising: an orientation sensor configured to sense an orientation of a portion of the agricultural mobile machine and generate an orientation signal indicative of the sensed orientation” [Phan, Abstract, ¶ 0030, 0034-0035, and Figure 1]; 
“and system enabling logic configured to generate an enabling signal to enable the steering control system to generate, based on the orientation signal, a front steering control signal to automatically control the front steering actuator or the rear steering control signal to automatically control the rear steering actuator” [Phan, Abstract, ¶ 0030, 0034-0035, and Figure 1];
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable.
Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches “and system enabling logic configured to generate an enabling signal to enable the steering control system to generate, based on the orientation signal, a front steering control signal to automatically control the front steering actuator and the rear steering control signal to automatically control the rear steering actuator” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott 
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 5: While Phan discloses “The agricultural mobile machine of claim 1, wherein the first and second front ground engaging traction 
“the first and second rear ground engaging traction elements comprise first and second rear wheels” [Phan, Abstract, ¶ 0030, 0034-0038, and Figure 1]; 
“the front steering actuator is controllable to steer the first and second front wheels as a pair” [Phan, Abstract, ¶ 0030, 0034-0038, and Figure 1]; 
“and the rear steering actuator is controllable to steer the first and second rear wheels as a pair” [Phan, Abstract, ¶ 0030, 0034-0038, and Figure 1];
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable and be used together.
Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches “and the rear steering actuator is controllable to steer the first and second rear wheels as a pair” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 6: While Phan discloses “The agricultural mobile machine of claim 5, wherein the one or more sensors are configured to sense a third distance from one of the front ground engaging traction elements to an adjacent crop row and to sense a fourth distance from one of the front ground engaging traction elements to an adjacent crop row, and the steering control system is configured to generate a front steering control signal to steer the set of 
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable and be used together.
Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches  “a rear steering actuator controllable to steer the first and second rear ground engaging traction elements independently of the first and second front ground engaging traction elements” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120];
“and a steering control system configured to: generate, based on the first and second distances, a steering control signal to control the rear steering actuator to steer the first and second rear ground engaging traction elements to maintain each of the first and second rear ground engaging traction elements in a gap between crop rows” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 7: While Phan discloses “The agricultural mobile machine of claim 6, wherein the steering control system comprises: steering angle identifier logic configured to: combine the third distance with the fourth distance to obtain a front wheel offset value; and identify a front wheel steering angle based on the front wheel offset value; and the steering control signal generator is configured to generate the front steering control signal based on the front wheel steering angle” [Phan, Abstract, ¶ 0030, 0034-0038, and Figure 1];

Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches  “a rear steering actuator controllable to steer the first and second rear ground engaging traction elements independently of the first and second front ground engaging traction elements” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120];
“and a steering control system configured to: generate, based on the first and second distances, a steering control signal to control the rear steering actuator to steer the first and second rear ground engaging traction elements to maintain each of the first and second rear ground engaging traction elements in a gap between crop rows” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-0022]. Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the 
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 8: While Phan discloses “The agricultural mobile machine of claim 5 wherein the one or more sensors comprise: a front wheel row distance sensor configured to generate a first sensor signal indicative of the distance from the first front wheel to the first crop row and a second sensor signal indicative of the second distance from the second front wheel to the second crop row” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8];
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable.

Scott, which is also an agricultural machine teaches  “a rear steering actuator controllable to steer the first and second rear ground engaging traction elements independently of the first and second front ground engaging traction elements” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120];
“and a steering control system configured to: generate, based on the first and second distances, a steering control signal to control the rear steering actuator to steer the first and second rear ground engaging traction elements to maintain each of the first and second rear ground engaging traction elements in a gap between crop rows” [Scott, ¶ 0017, 0029-0031, 0034, 0043, and 0119-0120].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-0022]. Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of 
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 9: While Phan discloses “The agricultural mobile machine of claim 8 wherein the steering control system comprises: steering angle identifier logic configured to identify a rear/front wheel steering angle based on the sensor signals, the steering control signal generator being configured to generate the rear steering control signal based on the rear wheel steering angle” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8];
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable.
Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-0022]. Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 10: While Phan discloses “The agricultural mobile machine of claim 9 wherein the steering angle identifier logic is configured to combine the first distance from the first front/rear wheel to the first crop row with the second distance from the second front/rear wheel to the second crop row to obtain a rear wheel offset value, the steering angle identifier logic being configured to identify the front/rear wheel steering angle based on the rear wheel offset value” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8];
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable.
Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches “The agricultural mobile machine of claim 9 wherein the steering angle identifier logic is configured to combine the from the first crop row with the data from the second rear wheel to the second crop row to obtain a rear wheel offset value, the steering angle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-0022]. Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claim 11: While Phan discloses “The agricultural mobile machine of claim 5 wherein the one or more sensors comprise: a first wheel distance sensor that senses the first distance from the first rear wheel to the first crop row” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“a second wheel distance sensor configured to sense the second distance from the second rear wheel to the second crop row” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“a third wheel distance sensor configured to sense the third distance from the first front wheel to the first crop row” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8]; 
“and a fourth wheel distance sensor configured to sense the fourth distance from the second front wheel to the second crop row” [Phan, ¶ 0030-0033, 0041-0043, and Figure 8];
Phan does not specifically state that the rear wheels are controlled, rather merely gives an example of the front wheel being used, however Phan clearly states that rear and front wheels can be steerable.
Since Phan mentions controlling the rear wheels, another known prior art will be introduced to further teach the claimed subject matter.
Scott, which is also an agricultural machine teaches “The agricultural mobile machine of claim 9 wherein the steering angle identifier logic is configured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Scott into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but to clearly show that the rear end and the front end need to be controlled independently as taught by Scott thus creating a more robust vehicle that can account for changes in rows and vehicle position and creates optimal circumstances [Scott, ¶ 0021-0022]. Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
With respect to Claims 14-17: all limitations have been examined with respect to mobile machine in claims 1-11. The sprayer taught/disclosed in claims 14-17 can clearly perform on the mobile machine of claims 1-11. Therefore claims 14-17 are rejected under the same rationale.
With respect to Claims 18-20: all limitations have been examined with respect to mobile machine in claims 1-11. The method taught/disclosed in claims 18-20 can clearly perform on the mobile machine of claims 1-11. Therefore claims 18-20 are rejected under the same rationale.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Phan et al. (United States Patent Publication 2016/0174454) in view of Scott et al. (United States Patent Publication 2005/0252190) and in further view of Coker (United States Patent 5,410,479).
With respect to Claim 12: While Phan discloses using sensors to measure crop rows, Phan does not specifically state how other sensors could be used.
Coker, which is also a crop row marking system teaches “The agricultural mobile machine of claim 11 wherein the first, second, third, and fourth wheel distance sensors each comprise ultrasonic sensors” [Coker, Col 3 lines 6-17 and Figure 1].

Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
Claim 13 is rejected under 35 USC 103 as being unpatentable over Phan et al. (United States Patent Publication 2016/0174454) in view of Scott et al. (United States Patent Publication 2005/0252190) and in further view of Lange (United States Patent Publication 2006/0282205).
With respect to Claim 13: While Phan discloses using sensors to measure crop rows and distance to wheels, for all wheels, Phan does not specifically state how other sensors could be used.
Lange, which is also a crop row measuring system teaches “The agricultural mobile machine of claim 5 wherein the one or more sensors comprise: a first optical sensor configured to sense the first distance from the first rear wheel to the first crop row and to sense the second distance from the second rear wheel to the second crop row; and a second optical sensor configured to sense the third distance from the first front wheel to the first crop row and to sense the fourth distance from the second front wheel to the second crop row” [Lange ¶ 0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schleicher into the invention of Phan to not only include measuring crop rows and centering a vehicle by front or rear steerable wheels as Phan discloses but also use other sensors such as optical sensors to measure crop rows as taught by Schleicher thus creating a more robust vehicle that can has less moving parts.  Additionally, the claimed invention is merely a combination of old, well known elements agricultural machine control based on crop rows and in the combination 
Further, Phan discloses the claimed invention except for the stated example of each wheel having a guidance arrangement, However Phan does state “a second example arrangement (or more) is mounted to another wheel (or other wheels), and be oriented to extend either transversely inwardly or outwardly” [Phan, ¶ 0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not only mount the guidance system on the front wheels, inner and outer, but also the rear wheel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 5.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669